UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 22, 2013 Date of report (Date of earliest event reported) Amyris, Inc. (Exact name of Registrant as specified in its charter) Delaware 001-34885 55-0856151 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification No.) 5885 Hollis Street, Suite 100, Emeryville, CA (Address of principal executive offices) (Zip Code) (510) 450-0761 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers, Compensatory Arrangements of Certain Officers. On February 22, 2013, Neil Renninger notified Amyris, Inc. (the “Company”) of his resignation as a member of the Company’s Board of Directors (the “Board”), effective February 24, 2013.In connection with such resignation, the Board reduced the number of directors authorized to serve on the Board from 12 to 11 directors, and the number of Class III seats on the Board from four to three. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMYRIS, INC. Date:February 28, 2013 By: /s/ Gary Loeb Gary Loeb SVP and General Counsel
